EXHIBIT 10.1

EXECUTION COPY

THIRD AMENDMENT TO

AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY
AGREEMENT, dated as of March 29, 2013 (the “Amendment”), is made pursuant to
that certain Amended and Restated Revolving Credit and Security Agreement dated
as of May 14, 2012 (as amended, restated, modified or supplemented from time to
time, the “Agreement”), among PENNANTPARK FLOATING RATE FUNDING I, LLC, a
Delaware limited liability company, as borrower (together with its permitted
successors and assigns, the “Borrower”); PENNANTPARK INVESTMENT ADVISERS, LLC, a
Delaware limited liability company, as the collateral manager (together with its
permitted successors and assigns, the “Collateral Manager”); the LENDERS from
time to time party thereto; SUNTRUST BANK (“SunTrust Bank”), as administrative
agent for the Secured Parties (in such capacity, together with its successors
and assigns, the “Administrative Agent”), U.S. BANK NATIONAL ASSOCIATION, as
collateral agent for the Secured Parties (in such capacity, together with its
successors and assigns, the “Collateral Agent”); U.S. BANK NATIONAL ASSOCIATION,
as custodian (in such capacity, together with its successors and assigns, the
“Custodian”); U.S. BANK NATIONAL ASSOCIATION, as collateral administrator (in
such capacity, together with its successors and assigns, the “Collateral
Administrator”); and U.S. BANK NATIONAL ASSOCIATION, as backup collateral
manager (in such capacity, together with its successors and assigns, the “Backup
Collateral Manager”).

W I T N E S S E T H :

WHEREAS, the Borrower, the Collateral Manager, the Lenders, the Collateral
Agent, the Backup Collateral Manager, the Custodian and the Administrative Agent
have previously entered into and are currently party to the Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

Section 1. Defined Terms. Unless otherwise amended by the terms of this
Amendment, terms used in this Amendment shall have the meanings assigned in the
Agreement.

Section 2. Amendments.

2.1. The defined term “Applicable Margin” appearing in Section 1.01 of the
Agreement is hereby amended and restated in its entirety and as so amended and
restated shall read as follows:

“Applicable Margin” means (a) during the Reinvestment Period, 2.00% per annum;
and (b) after the Reinvestment Period, 4.25% per annum; provided, however, that,
upon the occurrence and continuation of an Event of Default, the Applicable
Margin shall be 4.75% per annum.

2.2. The defined term “Facility Amount” appearing in Section 1.01 of the
Agreement is hereby amended and restated in its entirety and as so amended and
restated shall read as follows:

“Facility Amount” means (a) on or prior to the Commitment Termination Date,
$125,000,000 (as such amount may be reduced from time to time pursuant to
Section 2.06) and (b) following the Commitment Termination Date, the outstanding
principal balance of all the Advances; provided that the Facility Amount may be
increased by the Borrower from time to time in accordance with Section 2.15
hereof.



--------------------------------------------------------------------------------

2.3. The defined term “Reinvestment Period” appearing in Section 1.01 of the
Agreement is hereby amended and restated in its entirety and as so amended and
restated shall read as follows:

“Reinvestment Period” means the period from and including the Closing Date to
and including the earlier of (a) May 14, 2016 (or such later date as may be
agreed by the Borrower and each of the Lenders and notified in writing to the
Agents) or (b) the date of the termination of the Commitments pursuant to
Section 6.01.

Section 3. Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction (or waiver by the Administrative Agent) of all of the
following conditions precedent:

3.1. The Borrower shall have provided to the Administrative Agent a secretary’s
certificate of the Borrower certifying (i) as to its Constituent Documents,
(ii) as to its resolutions or other action of its board of directors or members
approving this Amendment, the Agreement and the other Facility Documents to
which it is a party and the transactions contemplated thereby, (iii) that its
representations and warranties set forth in the Facility Documents to which it
is a party are true and correct in all material respects as of the date first
set forth above (except to the extent such representations and warranties
expressly relate to any earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date), (iv) no Default or Event of Default has occurred nor is continuing or
shall result after giving effect hereto, and (v) as to the incumbency and
specimen signature of each of its Responsible Officers authorized to execute the
Facility Documents (and any subsequent amendments to such documents) to which it
is a party.

3.2. The Borrower shall have provided an executed legal opinion (addressed to
each of the Secured Parties) of Dechert LLP, New York counsel to the Borrower
covering such matters as the Administrative Agent and its counsel shall
reasonably request.

3.3. The Administrative Agent shall have received a copy of this Amendment and
the Lender Fee Letter dated as of the date first set forth above. In each case,
such document shall have been duly executed and delivered by the parties
thereto, and such document shall be in full force and effect.

3.4. The Borrower shall have paid to the Lenders in immediately available funds
all fees called for by the Lender Fee Letter.

Section 4. Representations of the Borrower and Collateral Manager. Each of
Borrower and Collateral Manager hereby represent and warrant to the parties
hereto that as of the date hereof each of their respective representations and
warranties contained in Article IV of the Agreement and any other Facility
Documents to which it is a party are true and correct in all material respects
as of the date hereof and after giving effect to this Amendment (except to the
extent that such representations and warranties relate solely to an earlier
date, and then are true and correct as of such earlier date).

Section 5. Agreement in Full Force and Effect. Except as expressly set forth
herein, all terms and conditions of the Agreement, as amended, shall remain in
full force and effect.

Section 6. Execution in Counterparts. This Amendment may be executed by the
parties hereto in several counterparts, each of which shall be executed by the
parties hereto and be deemed an original and all of which shall constitute
together but one and the same agreement. Delivery of an executed counterpart of
a signature page of this Amendment by telecopy or other electronic means shall
be effective as delivery of a manually executed counterpart of this Amendment.

Section 7. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CONFLICT OF LAW
PRINCIPLES, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 8. Authorization. The Administrative Agent (on behalf of the Lenders)
hereby authorizes and directs the Collateral Agent, Custodian, Collateral
Administrator and Backup Collateral Manager to enter into this Amendment.

[SIGNATURE PAGES TO FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to the
Amended and Restated Revolving Credit and Security Agreement to be executed and
delivered by their duly authorized officers as of the date hereof.

 

PENNANTPARK FLOATING RATE FUNDING I, LLC, as Borrower

By: PENNANTPARK FLOATING RATE CAPITAL LTD., its Designated Manager

By:  

/s/ Arthur Penn

  Name:  

Arthur Penn

  Title:  

CEO

PENNANTPARK INVESTMENT ADVISERS, LLC,
as Collateral Manager

By:  

/s/ Arthur Penn

  Name:  

Arthur Penn

  Title:  

Managing Member